Citation Nr: 1009074	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ear hearing 
loss.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Providence, Rhode Island.  

The newly reopened claim of service connection for tinnitus 
and the issue of service connection for right ear hearing 
loss are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  In a February 1975 rating determination, the RO denied 
service connection for tinnitus; the Veteran was notified of 
this decision in March 1973 and did not appeal.  Thus, the 
decision became final.  

2.  Evidence received since the February 1975 rating decision 
denial of service connection for tinnitus raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1975 rating determination denying 
service connection for tinnitus, which the Veteran was 
notified of in March 1975, became final.  38 U.S.C.A. § 7105 
(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Evidence received since the February 1975 rating 
determination denying service connection for tinnitus is new 
and material, and the Veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

Final decisions will be reopened on receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  As noted above, the 
RO denied service connection for tinnitus in February 1975.  
The Veteran did not file an appeal, and the February 1975 
rating decision became final.  38 U.S.C.A. § 7105 (c); 
38 C.F.R. §§ 20.302, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As the Board noted above, the RO originally denied service 
connection for tinnitus in February 1975.  In denying service 
connection, the RO observed that the Veteran reported having 
ringing in his ears in January and February 1963.  The RO 
further noted that in his October 1974 application for 
compensation, the Veteran reported that he had not been 
treated for ringing in his ears prior to April 1974. The RO 
also indicated that at the time of a January 1975 VA 
audiological examination, there were no findings of tinnitus.  
The RO denied service connection for tinnitus on the basis 
that tinnitus was not shown by the evidence of record.  


Evidence received subsequent to the February 1975 rating 
determination includes statements from the Veteran, VA 
treatment records, and articles from the Veteran with regard 
to sensorineural hearing loss.  

In a November 2007 statement, the Veteran reported that 
during the military he served in the artillery, exposing him 
to frequent acoustic trauma and hazardous noise exposure, 
which had now caused tinnitus.  He noted that he had had no 
other hazardous noise exposure since service.  The Veteran 
indicated that his DD 214 verified his service in the 
artillery and he noted that he was competent to state that he 
had ringing in his ears.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that he denied having tinnitus at the time of a 
September 2005 VA audiological evaluation.  

The Board finds that the Veteran is competent to report that 
he currently has tinnitus.  The basis for the prior denial 
was that the record did not demonstrate that the Veteran had 
tinnitus.  The Veteran's statements relate to previously 
unestablished elements of the claim of a current disability 
and a link between the current disability and service, and 
provide a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). Therefore, the Veteran's claim of 
service connection for tinnitus is reopened. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  
The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  As the Board has 
reopened the claim for service connection for tinnitus, 
further assistance is not required to substantiate reopening 
the claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened.


REMAND

As it relates to the issue of service connection for right 
ear hearing loss, the Board notes that at the time of his 
February 1962 pre-induction examination, the Veteran had 
decibel level readings of 5, 5, and 10 at 500, 1000, and 3000 
Hertz, respectively.  

At the time of a March 11, 1963 audiological evaluation, the 
Veteran was noted to have decibel level readings of 25, 35, 
30, and 30 at 500, 1000, 2000, and 4000 Hertz, respectively.  
It was indicated that the Veteran had had fairly good hearing 
in his right ear but now seemed to be having difficulty with 
his right ear hearing.  


At the time of a March 12, 1963, follow-up audiological 
evaluation, the Veteran was found to have decibel level 
readings of 15, 15, 20, and 10 in his right ear at 500, 1000, 
2000, and 4000 Hertz, respectively.  He was noted to have 
qualifying hearing, but he was to be given a hearing profile 
with a restriction from loud noises.  

At the time of his February 1964 service separation 
examination, the Veteran was found to have decibel level 
readings of 15, 15, 15, and 20 at 500, 1000, 2000, and 4000 
Hertz, respectively.  

At the time of a September 1995 VA audiological evaluation, 
the Veteran reported having been exposed to artillery fire 
during service.  He was found to have decibel level readings 
of 40, 30, 25, 15, and 25 at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  He was noted to have mild sensorineural 
hearing loss in his right ear.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The Veteran has not been afforded a VA examination with 
regard to this issue throughout the course of the appeal.

Based upon the inservice findings of a possible right ear 
hearing loss, the Veteran's military occupational history, 
his statements as to his exposure to noise in service and 
nonexposure to noise after service, and the current finding 
of a right ear sensorineural hearing loss, a VA examination 
is warranted to determine the nature and etiology of any 
current right ear hearing loss and its relationship, if any, 
to service.  

As it relates to the issue of service connection for 
tinnitus, based upon the inservice reference to ringing in 
the ears and the statements from the Veteran that he 
currently has tinnitus and that tinnitus has occurred on and 
off throughout the years, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current tinnitus and its relationship, if any, to his period 
of service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current right ear 
hearing loss and tinnitus.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current right ear hearing loss 
or tinnitus is related to the Veteran's 
period of active service, to include as a 
result of exposure to artillery fire?  
The examiner should provide a rationale 
for the opinion.

2.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


